ACCEPTED
                                                                                           05-17-00141-CV
                                                                                 FIFTH COURT OF APPEALS
                                                                                          DALLAS, TEXAS
                                                                                          6/4/2018 8:57 PM
                                                                                                LISA MATZ
                                                                                                    CLERK

                     CASE NO. 05-17-00141-CV
__________________________________________________________________
                                                          FILED IN
                                                   5th COURT OF APPEALS
                     IN THE COURT OF APPEALS           DALLAS, TEXAS
                 FOR THE FIFTH DISTRICT OF TEXAS 6/4/2018 8:57:35 PM
 _________________________________________________________________
                                                         LISA MATZ
                                                           Clerk
      IN THE INTEREST OF C.F.M AND B.C.M., MINOR CHILDREN
__________________________________________________________________

                ON APPEAL FROM CAUSE NO. DF-09-00259 IN THE
          TH
     55        JUDICIAL DISTRICT COURT OF DALLAS COUNTY, TEXAS


               MOTION TO EXTEND TIME TO FILE
                MOTION FOR PANEL REHEARING
__________________________________________________________________

TO THE HON. COURT OF APPEALS:

      Appellant Stewart McCray respectfully moves for a 4-day extension of time,

up to and including June 8, 2018, in which to file a motion for rehearing, and in

support thereof, Stewart would respectfully show the Court the following:

      1.        On May 18, 2018, this Court issued an opinion in this case, making a

motion for rehearing due by June 4, 2018.

      2.        Appellant moves for a 4-day extension of time, up to and including June

8, 2018, in which to file his motion for rehearing.

      3.        Good cause exists for the extension sought. For the past few weeks

counsel and his family have been in and out of his house while a member of his

family was dealing with an acute bout of mental illness.

                                            1
      4.     No further extensions of time will be sought on this motion for

rehearing, which is not sought for purposes of delay, but so that a proper motion may

be presented to this Court.

      Wherefore, premises considered, Appellants prays that this motion be granted

and that the time for filing a motion for rehearing be extended 4 days, up to and

including June 8, 2018.

                                       Respectfully submitted,




                                       __________________________
                                       ALAN B. DAUGHTRY
                                       State Bar No: 00793583
                                       3355 West Alabama, Suite 444
                                       Houston, Texas 77098
                                       Telephone: (281) 300-5202
                                       Facsimile: (281) 404-4478
                                       alan@alandaughtrylaw.com

                                       EDWARD B. KLEIN
                                       Attorney at Law
                                       State Bar No. 11557000
                                       1201 Walnut Street, Suite 6
                                       Carrollton, Texas 75006-6285
                                       (972) 245-0230
                                       (972) 245-0030 FAX
                                       Email: edkleinlaw@msn.com




                                         2
                            CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was sent by electronic
service via ProDoc E-filing to the Counsel for Appellee, Chris Nicholson, on June
4, 2018:




                                       ___________________________
                                       ALAN B. DAUGHTRY




                                         3